In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Queens County, dated January 18,1979, which granted plaintiffs’ motion for leave to serve and file an amended bill of particulars. Order affirmed, with $50 costs and disbursements. The amended bill of particulars does not seek to set forth new injuries, but merely expands upon "continuing * * * disabilities” alleged in the original bill of particulars. Thus, plaintiffs had a right to serve this amended bill of particulars (see CPLR 3043, subd [b]; L 1979, ch 590). Mollen, P. J., Titone, O’Connor, Cohalan and Margett, JJ., concur.